DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment, filed 04/19/2022, has been entered. Claims 1 and 14 are amended, no claims are newly cancelled, and no claims are newly added. Accordingly, claims 1-5 and 7-15 are pending and considered in this Office Action.
Claim Objections
Claim 13 remains objected to because of the following informalities: Claim 13 is interpreted to be directed to combinations of compositional features. However, as currently claimed, the claim is unnecessarily complex (i.e. to determine the claimed ranges, the reader should create a graph and plot the claimed data points to create lines which surround Applicant’s intended compositional subject matter). It is recommended that Applicant simply claim the ranges of these compositional features in combination. For example, for claim 13, “… the steel satisfies the following conditions: Si+Cr = 14.20 to 19.80% and Cu+Mo+0.5W = 4.11 to 7.86%.  
Appropriate correction or clarification is required.
Claim Interpretation
Claim 13 structurally requires combinations of compositional features. To be clear, a graph is not positively required (i.e. “…when plotted on a graph…” line 4; emphasis added). In the interest of the clarity of the record, Claim 13 requires the further limitation Si+Cr = 14.20 to 19.80% and Cu+Mo+0.5W = 4.11 to 7.86%. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maehara et al. (U.S. 4,721,600).
Regarding claim 1, Maehara et al. (hereinafter Maehara) teaches a superplastic duplex stainless steel utilizing a TRIP effect and high corrosion resistance (Title and Col. 13 lines 20-25) having a composition as follows (Col. 4 lines 12-24 and Col. 11 lines 17-21):
Element
Claimed (wt%)
Maehara (wt%)
Overlap
C
< 0.04
At most 0.05
< 0.04
Si
0.2-0.8
0-5.0
0.2-0.8
Mn
0.3-2.0
0-20
0.3-2.0
Cr
14.0-17.6
10-35
14.0-17.6
Ni
2.0-5.0
2-18
2-5
Mo
4.0-7.0
0-6
4-6
W
< 4.5
0-5
< 4.5
Cu
0.1-1.5
0-1
0.1-1
N
0.14-0.23
0.005-0.3
0.14-0.23
P
< 0.04
At most 0.05
< 0.04
S
< 0.010
At most 0.02
< 0.010
Mg
More than 0 and up to 0.05
“small amounts”
*
Fe and impurities
Rest
Balance
Rest/Balance


With regard to the Mg content and the * in the table above, Maehara discloses at Col. 11 lines 17-21:

    PNG
    media_image1.png
    101
    477
    media_image1.png
    Greyscale

Maehara does not expressly quantify ‘small amounts’. When considering the reference, the person of ordinary skill in the art would consider ‘small amounts’ to be values of ‘at most 0.1%” in view that Al is discussed and quantified in this paragraph concurrently. Additionally, the person of ordinary skill would, without more evidence or disclosure, expect a non-zero amount of Mg up to 0.05% Mg to be considered an impurity.
Therefore, it is taken that Maehara’s disclosure of ‘small amounts’ meets the claimed range of ‘more than 0 and up to 0.05%’. There is no evidence of record that demonstrates that the Mg content is critical and/or produces an unexpected result when included from more than 0 and up to 0.05% as claimed. 
Regarding the rest of the values in the table above, it has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Based on the above ranges, the values for the claimed expressions (Cr+Mo+0.5W), PRE, and (S+P) are embodied by the disclosure of Maehara and are calculated as follows. 
The lowest effectively disclosed value of (Cr+Mo+0.5W) is 10 (10% Cr + 0% Mo + 0% W = 10) and the highest effectively disclosed value is 43.5 (35% Cr + 6% Mo + 0.5(5% W) = 43.5). As such, the claimed range of 20<(Cr+Mo+0.5W)<23.5 lies within the effectively disclosed ranges of 10-43.5.
The lowest effectively disclosed value of PRE = %Cr + 3.3(%Mo + 0.5%W) + 30(%N) - %Mn is 10.15 (10%Cr + 3.3(0%Mo+0%W)+30(0.005%N)-0%Mn = 10.15) and the highest effectively disclosed value of PRE that meets the claimed composition = %Cr + 3.3(%Mo + 0.5%W) + 30(%N) - %Mn is 52.05 (35% Cr + 3.3(6%Mo + 0.5(5%W)) + 30(0.3) - 20 = 52.05). As such, the claimed range of PRE = 35-42 lies within the effectively disclosed range of 10.15- 52.05.
The lowest effectively disclosed value of S+P is 0 and the highest is at most 0.07 which overlaps the claimed range of less than 0.04 wt%. It is noted that the person of ordinary skill in the art would understand P+S to be inevitable impurities to be limited. Further, Col. 10 lines 31-38 expressly recognizes P and S as impurities and specifies the upper limits of these elements.
It is well known in the art that the composition of steels can be readily and routinely optimized to achieve different properties and characteristics of the steel. Maehara appreciates the reasons for the restrictions of the elements in Col. 10 and Col. 11 and as such the person of ordinary skill in the art would appreciate the optimization of the disclosed ranges to achieve the superplastic effect and improved corrosion resistance as encouraged by Maehara.
Regarding claim 2, Maehara teaches the steel as applied to claim 1 above and further teaches that the ferrite and austenite properties are nearly equal, which is taken to be 50/50 in view of the art understanding of ‘duplex’, near hot working at 1000 C (Col. 11 lines 25-27; meeting BRI of claimed ‘heat treatment’).
Regarding claims 3-5, Maehara teaches the steel as applied to claim 1 above but fails to expressly disclose the Md30 temperature, elongation, or strain hardening exponent values of the steel. 
However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, it is prima facie expected that the steel of Maehara would possess a Md30 temperature of (-30°C) – (+90°C), an elongation greater than 19%, and a strain hardening exponent greater than 0.2 at ε = 10-15% in view of the substantially similar chemical composition and hot working at temperatures from 700-1200C (Col. 3 lines 62-67) to the claimed steel absent evidence to the contrary.
Regarding claim 7, Maehara teaches the steel as applied to claim 1 above and further teaches that Cu is from 0-1.0% (Col. 4 line 22 and Col. 11 line 12-16). The claimed range of 0.1-0.7 wt% lies within Maehara’s disclosed range.
Regarding claim 8, Maehara teaches the steel as applied to claim 1 above and further teaches that Mo is from 0-6.0% (Col. 4 line 19 and Col. 10 lines 53-59) which overlaps the claimed range of 4.0-6.5%. It is noted in the interest of compact prosecution that Maehara describes the upper limit of Mo as 6.0% for reasons of economy but otherwise does not indicate negative impacts from values exceeding 6.0%.
Regarding claim 9, Maehara teaches the steel as applied to claim 1 above and further teaches that W is from 0-5.0% (Col. 4 line 21 and Col. 10 line 67 to Col. 11 line 2). The claimed range of less than 3.0 wt% lies within Maehara’s disclosed range.
Regarding claim 10, Maehara teaches the steel as applied to claim 1 above. Based on the above ranges, the values for the claimed expression (Mo+0.5W) are embodied by the disclosure of Maehara and are calculated as follows: the lowest value is 0 and the highest value is 8.5 (6 Mo + 0.5(5)W). As such, Maehara embodies 0 to 8.5 (Mo+0.5W). The claimed range of ‘less than 7.0’ wt% lies within the disclosed range of Maehara.
Regarding claim 11, Maehara teaches the steel as applied to claim 1 above. In the interest of the clarity of the record, it is noted that claim 11 utilizes the language ‘optionally’. As such, no further features are required.
However, in the interest of compact prosecution, Maehara teaches 0-5.0% V (Col. 4 line 22 and Col. 11 lines 7-11) but additional elements that would meet the alternatives in claim 11 are also disclosed.
Regarding claim 12, Maehara teaches the steel as applied to claim 1 above and further teaches that the oxygen content is preferably restricted to at most 0.008% (Col. 11 lines 22-24) which fully encompasses the claimed range of ‘below 100 ppm’.
Regarding claim 13, Maehara teaches the steel as applied to claim 1 above. Based on the above ranges, the values for the combination of expressions (Si+Cr = 14.20-19.80) and (Cu + Mo + 0.5W = 4.11 to 7.86) is embodied by the disclosure of Maehara and is calculated as follows:
The lowest value for Si+Cr is 10 (0 Si + 10 Cr) while the highest value for Si+Cr is 40 (5 Si + 35 Cr). As such, Maehara embodies values within the range of 10 to 35 which fully encompass the claimed range of 14.20-19.80.
The lowest value for Cu+Mo+0.5W is 0 while the highest value for Cu+Mo+0.5W is 9.5 (1 Cu + 6 Mo + 0.5(5) W). As such, Maehara embodies values within the range of 0 to 9.5 which fully encompass the claimed range of 4.11 to 7.86.
Regarding claim 14, Maehara teaches the steel as applied to claim 1 above. Based on the above ranges, the values for the combination of expressions (C+N=0.14 to 0.27) and (Mn+Ni=2.30-7.00) is embodied by the disclosure of Maehara and is calculated as follows:
The lowest value for C+N = 0.005 (0 C + 0.005 N) and the highest value for C+N = 0.35 (0.05 C + 0.3 N). As such, Maehara embodies values within the range of 0.005 to 0.35 which fully encompasses the claimed range of 0.14 to 0.27.
The lowest value for Mn+Ni = 2 (0 Mn + 2 Ni) and the highest value for Mn+Ni = 38 (20 Mn + 18 Ni). As such, Maehara embodies values within the range of 2 to 38 which fully encompasses the claimed range of 2.30-7.00.
Regarding claim 15, Maehara teaches the steel as applied to claim 1 above and further teaches that the steel can be successfully manufactured into a product having a desired shape including a complicated shape (Col. 2 lines 25-29) thereby meeting the claimed ‘shapes’ and/or ‘formed shapes’.
Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive.
With regard to Applicant’s comments regarding the objection to claim 13, Examiner maintains the objection and interpretation as applied above (both in this action and the previous Non-Final mailed 12/22/2021) and further notes that Applicant appears to be misconstruing the dependency of the claims because “the other limitation (-30<Md30<90)” is not in claim 1 or claim 13 as argued. As such, claim 13 requires only the compositional features as described above.
In the interest of compact prosecution, it is noted that if a graph is positively required or the other limitation (-30<Md30<90) is required by claim 13, the objection will most likely be replaced with a rejection for the same or substantially the same reasons as explained in prior actions regarding claims 13 and 14 (see at least the top of Page 3 in the Final Rejection mailed 03/19/2020).
With regard to Applicant’s comments regarding Maehara, Examiner respectfully disagrees and maintains that Maehara does disclose the presence of Mg in the steel (Col. 11 lines 17-21) and the instant claims remain unpatentable.
As to Applicant’s comments regarding the formation of MgS, it is noted that the claims do not specify such features. Further, Maehara discloses Mg only ‘small amounts” of Mg.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738